Citation Nr: 1128736	
Decision Date: 08/03/11    Archive Date: 08/10/11

DOCKET NO.  08-17 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether the character of the appellant's discharge from service is a bar to Department of Veterans Affairs benefits.


REPRESENTATION

Appellant represented by:	Michael Viterna, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1972 to October 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2006 and January 2008 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In February 2010 the appellant testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In a May 2010 decision, the Board concluded that the appellant's discharge from service under conditions other than honorable was a bar to receipt of VA compensation benefits, also finding that he was not insane at the time he committed the offenses leading to his discharge.  

The appellant appealed the Board's action to the United States Court of Appeals for Veterans Claims (Court).  An Order dated in April 2011 vacated the Board's May 2010 determination and remanded the claim to the Board.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

A remand to the RO is required to comply with the April 2011 Joint Motion for Remand that formed the basis for the April 2011 Court Order.  In the Joint Motion for Remand, the parties agreed that the Board should have addressed whether VA had a duty to provide a medical examination and opinion to determine whether the appellant's behavior during service was consistent with "insanity" as defined by 38 C.F.R. § 3.354(a), noting that the Court in Gardner v. Shinseki, 22 Vet. App. 415 (2009), stated that insanity is a medical determination.  

After a review of the claims file, the Board finds that a VA psychiatric examination and medical opinion is required to determine whether the appellant was insane according to 38 C.F.R. § 3.354(a) concurrent with the misconduct or offenses (going AWOL on multiple occasions) leading to courts-martial proceedings in March and June 1973 as well as his discharge under conditions other than honorable in October 1974.  However, additional development is required before arranging for a VA examination.  

The appellant contends that after enduring many beatings during boot camp when he entered military service at age 17, he became depressed and developed bipolar disorder and eventually went AWOL repeatedly.

First, the Board observes that the only service treatment records in the claims file are the appellant's June 1972 enlistment reports of medical history and examination contained within a facts and circumstances folder regarding his discharge.  The RO should obtain his complete service treatment records and complete service personnel records because they may be relevant to the issue of whether he was "insane" at the times that he went AWOL.

Second, the Board observes that in February 2007 the RO requested a copy of court martial transcripts and proceedings from the Office of the Judge Advocate General (JAG).  In April 2007 the JAG Office replied that a search of records from 1969 to 1979 revealed no record of a court proceeding for the appellant that resulted in a punitive discharge.  However, the facts and circumstances folder contains records of conviction by Summary Court Martial and Special Court Martial in March and June 1973, respectively, that did not result in a punitive discharge.  The RO should make a second request for transcripts of the March and June 1973 trials.

Third, in April 2006 the appellant submitted some records from the Social Security Administration (SSA) that included a February 2005 favorable decision from the Office of Hearings and Appeals.  The decision described "severe" impairments, including bipolar disorder, obsessive-compulsive disorder, and history of polysubstance dependence among other disabilities.  The decision also referred to a March 2003 psychiatric evaluation in which the appellant disclosed that he had a history of abuse as a child.  The RO should request his complete SSA record as it may be relevant to the issue of insanity during military service.  If the record is provided on a CD, it must be printed and associated with the claims file.  

Fourth, in congressional correspondence received in June 2007, the appellant stated that after service he moved to Miami, Florida and was diagnosed with obsessive-compulsive disorder and manic depression.  He also detailed that he had a daughter born in 1976 who died nine months later due to a heart defect.  In February 2010, he testified he and his girlfriend sought weekly psychiatric treatment for five or six months after the loss of his daughter in 1976 to cope with their loss.  He stated that he knew something was "mentally wrong" before that, including during service, and that he believed that he had bipolar disorder during service.  The RO should ask the appellant to identify any psychiatric treatment he received shortly after service and attempt to obtain those records, if available.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should undertake appropriate action to obtain a complete copy of the appellant's service treatment records and a complete copy of his service personnel records from appropriate sources.  All records and/or responses received should be associated with the claims file.  The appellant and his attorney are to be notified of unsuccessful efforts in this regard to allow the appellant the opportunity to obtain and submit those records for VA review.

2.  The RO should make a second request for transcripts specifically relating to the March and June 1973 trials and convictions by Summary Court Martial and Special Court Martial according to outlined procedures.  The appellant and his attorney are to be notified of unsuccessful efforts in this regard to allow the appellant the opportunity to obtain and submit those records for VA review.

3.  The RO should obtain a complete copy of the SSA disability determination with all associated medical records.  If the records are received on a CD, all of the records must be printed and associated with the claims file.

4.  The RO should contact the appellant and obtain the names and addresses of all medical care providers, VA and non-VA that treated him for any psychiatric disorder, to include bipolar disorder or obsessive-compulsive disorder.  Of particular interest are treatment records from a medical provider in Miami, Florida shortly after discharge from service.  After the appellant has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the RO cannot obtain records identified by the appellant, a notation to that effect should be inserted in the file.  The appellant and his attorney are to be notified of unsuccessful efforts in this regard to allow him the opportunity to obtain and submit those records for VA review.

5.  After the above-requested records are received or determined to be unavailable, the RO should arrange for the appellant to undergo a VA psychiatric examination.  All indicated tests and studies are to be performed.  The claims folder and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The purpose of the opinion is to determine whether the appellant was "insane" as defined by 38 C.F.R. § 3.354(a) concurrent with the appellant's misconduct during service, namely, his multiple periods of going AWOL.  "Insanity" for VA purposes is defined as follows:  

An insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  

Following a detailed review of the entire claims file, including any service treatment records, service personnel records, and transcripts of courts-martial proceedings, the examiner is asked to respond to the following:

a) Did the appellant exhibit, due to disease, a more or less prolonged deviation from his normal method of behavior around the time of any of the periods that he went AWOL, or at any other time during military service; or
b) Did the appellant interfere with the peace of society during military service; or
c) Did the appellant become antisocial or so departed from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides?

A medical analysis and rationale must be included with the opinions.

6.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If the benefit sought on appeal remains denied, the appellant and his attorney should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

